Citation Nr: 1455952	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for post operative anal fistulectomy with incontinence for the period prior to August 1, 2012.  

2.  Entitlement to an initial rating in excess of 30 percent for post-operative anal fistulectomy with incontinence for the period from August 1, 2012. 

3. Entitlement to a rating in excess of 10 percent for scar, status post anal fistulectomy.

4. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for post polio complications.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By a rating decision dated in January 2013, the RO assigned a 30 percent rating for the Veteran's post operative anal fistulectomy with incontinence effective August 1, 2012.  As this is not the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared before the undersigned Veterans Law Judge for a videoconference hearing in January 2014.  A transcript from that hearing has been associated with the claims file.  Evidence was submitted in connection with that hearing, which was waived for RO consideration.

The issue of entitlement to service connection for a right lower extremity disability, claimed as post polio complications is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. For the period prior to August 1, 2012, the Veteran's post-operative anal fistulectomy with incontinence was manifested by no more than constant slight, or occasional moderate leakage. 

2. For the period from August 1, 2012 to January 14, 2014, the Veteran's post-operative anal fistulectomy with incontinence was manifested by no more than occasional involuntary bowel movements that necessitate that he wear pads.

3. For the period from January 14, 2014, the Veteran's disability post-operative anal fistulectomy with incontinence has been manifested by extensive leaking and fairly frequent involuntary bowel movements; however, complete loss of sphincter control has not been shown. 

4. For the entire appeal period, the Veteran's service-connected scar, status post anal fistulectomy results in no more than 2 painful scars.

5. An unappealed rating decision dated in July 2004, denied a claim for service connection for post polio complications.  

6. The evidence received since the RO's July 2004 decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. For the period prior to August 1, 2012, the criteria for an initial evaluation for post operative anal fistulectomy with incontinence in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332, 7335 (2014).

2. For the period from August 1, 2012 to January 14, 2014, the criteria for an evaluation for post operative anal fistulectomy with incontinence in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332, 7335 (2014).

3. For the period from January 14, 2014, the criteria for an evaluation for post operative anal fistulectomy with incontinence of 60 percent, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332, 7335 (2014).

4. The criteria for the assignment of a disability rating in excess of 10 percent for scar, status post anal fistulectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

5. New and material evidence has been received since the RO's July 2004 decision which denied a claim for service connection for post polio complications; the claim for service connection for post polio complications is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA notice compliance regarding this issue is needed at this time.  

Regarding the Veteran's other claims, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  

Indeed, the Veteran was notified via letters dated in May 2010 and February 2012 of the criteria for establishing entitlement to an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The RO also explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's available service treatment records and post-service treatment records with the claims file.  Statements from the Veteran were also considered.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  A VA examination was conducted in June 2010 pertinent to the Veteran's increased rating claims.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination was adequate for adjudication purposes.  The VA examination report is comprehensive and adequately addresses the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on physical examination.  

The Board notes that the Veteran's most recent VA examination from June 2010 is over 4 years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  During the hearing, the Veteran testified to his current symptomatology.  He also submitted more recent private treatment records documenting the severity of his fistulectomy.  Put another way, the Board has current evidence sufficient to adjudicate the Veteran's claim.  A remand for an additional VA examination is not required in this instance.

As noted above, the Veteran was provided an opportunity to testify before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the January 2014 hearing, the issues on appeal were identified.  Additionally, information was solicited regarding the severity and duration of his service-connected post-operative anal fistula and scar.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board concludes that all the records and medical evidence to make adequate determinations as to the Veteran's claims have been obtained.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A. Post Operative Anal Fistulectomy

Here, the Veteran was granted a separate 10 percent evaluation for post operative anal fistulectomy effective in May 2010 and rated under Diagnostic Code 7335.  

Diagnostic Code 7335 provides that fistula-in-ano be rated as impairment of sphincter control under Diagnostic Code 7332.  Under Diagnostic Code 7332, constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Codes 7332 and 7335.

During a VA examination in June 2010, the Veteran reported "a nagging feeling to empty bowel, swelling, and perianal discharge" but denied any diarrhea.  He did indicate that he has a moderate leakage of stool for part of each day but that a pad was not needed.  He went on to note that he has soreness and pain when walking during flare ups.  He was not receiving any treatment at that time.  On examination, there was no loss of sphincter control observed and the anal reflexes were normal.  The Veteran reported moderate problems holding his stool.

Treatment records from Dr. I.H. dated in August 2012 indicate that the Veteran was seen "in consult because of persistent seepage of anal area, requiring wearing a pad, with partial anal incontinence."  Dr. I.H. went on to note that the Veteran's anal sphincter was weak.  

A letter dated in December 2012 from W.P., a doctor of osteopathic medicine, states that the Veteran has been treated by him for several years and has "constant problems with fecal incontinence and has to wear pads."   

During the January 2014 hearing, the Veteran stated that he has constant pain and extensive leakage causing him to wear pads.  He also indicated that he has involuntary bowel movements "a couple of days a week."  The Veteran said that he is careful when planning activities that he will not be gone too long where he is unable to use the bathroom and maintain himself, or clean up any leakage.     

Considering all of the evidence in light of the criteria noted above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to August 1, 2012  There is no evidence that the Veteran had leakage or involuntary bowel movements that necessitated the use of pads in May 2010.   Indeed, during the June 2010 VA examination, the Veteran reported that they were unnecessary and the examiner noted that there was no loss of sphincter control and the anal reflexes were normal.  

From August 1, 2012 to January 14, 2014, the Board finds that the Veteran's symptomatology most approximates the criteria for a 30 percent rating.  Extensive leaking and fairly frequent involuntary bowel movements was not shown.  Rather, during this time, the evidence shows that the Veteran's incontinence was "partial" and although he wore pads, there is no indication that the Veteran had anything more than constant slight or occasional moderate leakage.  In August 2012, Dr. I.H. described the Veteran's leakage as "persistent" with "partial anal incontinence."  Although W.P. indicated the Veteran had "constant problems" of fecal incontinence, when viewed in conjunction with the more detailed medical treatment records from August 2012, the Board finds that a 30 percent rating is consistent with the Veteran's symptomatology for the period prior to January 14, 2014.

Finally, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's symptoms more nearly approximate the criteria under Diagnostic Codes 7332 and 7335 for the next higher 60 percent disability rating from January 14, 2014, the date of his hearing.  At that time, the Veteran reported "extensive" leakage and involuntary bowel movements "a couple of days a week."  This symptomatology represents "fairly frequent involuntary bowel movements," warranting the higher, 60 percent rating.  

At no point during the period under appeal has the Veteran's disability more closely approximated the symptomatology of complete loss of sphincter control to warrant a 100 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.  At most, the Veteran reports regular involuntary bowel movements that result in extensive fecal leakage.  There is no evidence that he has lost all sphincter control.  He does not contend otherwise.

In summary, the Veteran's initial symptomatology most closely approximated a 10 percent disability rating; his symptomatology from August 1, 2012 more closely approximated a 30 percent disability rating; and his symptomatology since January 14, 2014 is consistent with the criteria associated with a 60 percent disability rating.  Higher evaluations are not warranted for the Veteran's disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Scar, Post Operative Anal Fistulectomy

The Veteran is currently rated at 10 percent for scar, post operative anal fistulectomy pursuant to Diagnostic Code 7804.    

Scars that are unstable or painful are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides for ratings of 30 percent if the number of scars that are unstable or painful are five or more, 20 percent if three or four, and 10 percent if one or two. 

Turning to the merits of the claim, on VA examination in June 2010, the Veteran presented with a scar status post anal fistulectomy.  On examination, inflammation of the scar tissue from the fistulectomy surgeries with erythema, tenderness, and severe pain on rectal exam was noted.  The Veteran indicated that he underwent 2 fistulectomies which resulted in scarring.  The examiner also noted that the Veteran's scar could not be appreciated or measured due to an obscuring erythema, scaling and crusting from psoriasis lesions.  

During the hearing, the Veteran indicated that he has 2 painful scars that cause him pain to the point that sometimes it is difficult to walk.  The undersigned VLJ sought clarification on differentiating the pain caused by the post operative fistula and the scar, and the Veteran indicated that it is the same pain.  He also stated that he cannot sit very long before he has to take a break because of this pain, explaining that he will usually stop for a break during an hour-long car ride.  

Having reviewed the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's fistulectomy scars.  As the Veteran has no more than two painful scars related to his status post fistulectomy, he is in receipt of the maximum schedular rating for two scars under Diagnostic Code 7804.  He cannot obtain an increased rating under this diagnostic code; and, there is no other diagnostic code pertaining to scars which could provide a higher disability rating or separate compensable ratings as per Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  There are no clinical findings which indicate that the Veteran's scar is located on the head, face or neck.  There is no evidence of deep scars or scars that cause limited motion or exceed an area of at least 12 square inches or cause limitation of function.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DC 7800, 7801, 7802, 7803, and 7805. See also 38 C.F.R. § 4.118.  Without any medical evidence of greater impairment, the claim must be denied.

C. Other Considerations

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for either disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected anal fistula, status post fistulotomy and scar.

In reaching this conclusion, the Board considered that the Veteran's disabilities are predominantly manifested by fecal incontinence and two painful scars, which are specifically evaluated under Diagnostic Codes 7332/7335 and 7804, respectively.  The Board has also considered the Veteran's reports that the severity of his disability affects his social life because he has intermittent discharge and discomfort with prolonged sitting on the area.  Again, the Veteran's involuntary bowel movements and pain are specifically contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's disability does not satisfy the criteria for the next higher evaluation under these criteria does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In addition, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In an increased rating claim, TDIU is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  During the Veteran's January 2014 hearing, he indicated that he retired in 2001 based on his age.  Additionally, the Veteran reported that he currently does volunteer work.  He did not assert that his disabilities interfere with his ability to work.  Accordingly, TDIU is not raised by the record.

III. New and Material Evidence

In a July 2004 rating decision, the RO denied service connection for post polio complications.  The RO essentially concluded that the evidence showed that the Veteran's service treatment records are absent of any treatment or complaints of post polio complications.  Additionally, the RO stated that although the Veteran claimed the condition existed prior to service, there was no evidence that it was aggravated in service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The July 2004 rating decision thereby became final.

Evidence received since the July 2004 rating decision includes a July 2012 letter from W.P., doctor of osteopathic medicine, indicating that the Veteran's weakness and decreased mobility of his right ankle and leg is linked to his history of polio as a child.  During the January 2014 hearing, the Veteran stated that the pain in his right leg and foot worsened during service.  

The credibility of W.P.'s letter and the Veteran's statements during the hearing is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  This evidence is certainly new.  Presuming its credibility, the Board finds this evidence is material because it relates to an unestablished fact necessary to substantiate the claim, i.e., whether or not his condition was aggravated during service.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).

The claim for service connection for post polio complications is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

An initial evaluation for post operative anal fistulectomy with incontinence in excess of 10 percent is denied.

For the period from August 1, 2012 to January 14, 2014, an evaluation for post operative anal fistulectomy with incontinence in excess of 30 percent is denied.

For the period from January 14, 2014, an evaluation for post operative anal fistulectomy with incontinence of 60 percent, but no higher, is granted.

An evaluation for scar, status post anal fistulectomy, in excess of 10 percent is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for post polio complications is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran claims that his right lower extremity disability, resulting from childhood polio, was aggravated during service.  The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran's doctor of osteopathic medicine submitted a letter that his current right lower extremity issues are related to his childhood polio.  The Veteran claims that his symptoms worsened during active service.  In that regard, service treatment records include a May 1968 treatment note where the Veteran complains of aching in his right foot.  Under the "low threshold" standard of McLendon, an examination to determine the etiology of the Veteran's right lower extremity disability is necessary.




Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the etiology of any current or recent right leg disability.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination.

A review of the pertinent medical history and examination of the Veteran must be conducted.  The examiner should be advised that the Veteran had polio prior to service with resulting complications to his right leg and foot.  The examiner must provide the following opinions:

(a) Identify/diagnose any current right lower extremity disability or any that have existed during the pendency of the appeal (since March 2011);

(b) For each diagnosed right lower extremity disability, state whether the disability clearly and unmistakably was not aggravated beyond its natural progression by service (i.e., did not undergo a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability).  The examiner should note the May 1968 in-service treatment for an aching right foot, the Veteran's report of medical history from April 1969 indicating foot trouble, and the Veteran's contentions of worsening pain in service. 

(c) For any right lower extremity disability that is unrelated to the Veteran's preexisting polio residuals, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise casually related to in-service injury or disease.

The supporting rationale for all opinions expressed must be provided.  The examiner must acknowledge and discuss the lay statements of record.  All findings and conclusions should be set forth in a legible report.

2. When the development has been completed, adjudicate the claim for service connection for a right lower extremity disability, claimed as post polio complications.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


